                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                        No. 4:12-CR-40-D


UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )       ORDER TO SEAL
                                               )
TONY MILLER                                    )
                                               )

       Upon motion of the United States, for good cause shown and for the reasons stated in the

motion, it is hereby ORDERED Docket Entry 72, the instant Motion to Seal, and this Order to

Seal, be sealed by the Clerk from this date until further order by this Court, except that a filed

copy of the same be provided to the United States Attorney's Office.



       This the    t     day of   Ja.il«Arf        '2021P




                                                       J~es C. Dever-III
                                                       United States District Court Judge




            Case 4:12-cr-00040-D Document 74 Filed 01/04/21 Page 1 of 1
